Title: To George Washington from Josias Carvil Hall, 19 July 1794
From: Hall, Josias Carvil
To: Washington, George


               
                  Sir
                  Havre de Grace [Md.] July 19th—1794
               
               On the Death of Genl Williams late Collector for the Port of Baltimore there has been many Applications for that Office, I have no Doubt, & from my Situation & Circumstances I am induced, tho’ with great Difficulty & Reluctance, to add to the Number. I know you can gratify only one: But whether favored or not I shall as usual acquiesce in the Justice & Propriety of your Choice. I do not boast great Services done my Country But I have ever had a Disposition to render all in my Power & not without some Sacrifices. When I entered the Army I left a
                  
                  sufficiently lucrative Business which I have not since been able to regain. My Patrimony suffered so much by my Abscence, not by extravagance or negligence, that I was obliged to sell a considerable Portion of it on my return. My Paper for the same Reason I disposed of, at the market Price—tho’ considerably below its nominal Value I have a young & growing Family whose Introduction into Life with favorable Prospects of being useful to themselves & Country, now bound my Wishes. Their Education on a frugal Plan is considerable & increasing. I do not trouble You or my Friends with Intercessions in my Favor; because I have the Honor to be known to you & I do not expect either there or my necessities will have more than their proper Weight with you Sir. If I should have the good Fortune to have your approbation in this Instance I can give Security for the faithful Discharge of the Duties of the Office. With the greatest Respect & Veneration I am Sir Your Most Obedient Servt
               
                  Jo. Carvil Hall
               
            